Exhibit 10.1
RESTRICTED STOCK AGREEMENT
MAKEMUSIC, INC.
2003 EQUITY INCENTIVE PLAN
     THIS AGREEMENT is made effective as of this                      day of
                    , 20___, by and between MakeMusic, Inc., a Minnesota
corporation (the “Company”), and                                          (the
“Participant”).
W I T N E S S E T H:
     WHEREAS, the Participant on the date hereof is a key employee, officer,
director of or consultant or advisor to, the Company;
     WHEREAS, the Company wishes to grant a restricted stock award to the
Participant for shares of the Company’s Common Stock pursuant to the Company’s
2003 Equity Incentive Plan (the “Plan”); and
     WHEREAS, the Administrator of the Plan has authorized the grant of a
restricted stock award to the Participant.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:
     1. Grant of Restricted Stock Award. The Company hereby grants to the
Participant a restricted stock award (the “Award”) for
                                         (                    ) shares of Common
Stock on the terms and conditions set forth herein, which shares are subject to
adjustment pursuant to Section 14 of the Plan.
     2. Lapse of Risk of Forfeiture of Restricted Stock.
          a. General. Except as provided in Paragraph 3 below, the shares of
Common Stock subject to this Award shall remain forfeitable until the risks of
forfeiture lapse as described herein and according to the following schedule:

     
Date
  Number of Shares That Become Freely Tradeable

          b. Termination of Relationship.
          i. Except as provided in Paragraph 3 below, if, prior to the lapse of
risk of forfeiture as to all or any portion of the Award, the Participant ceases
to be a key employee or officer of the Company or any Affiliate due to a
resignation without Good Reason (as defined below) or a termination for Cause
(as defined below), the Participant, unless otherwise determined by the
Administrator, shall forfeit all shares of Common Stock subject to this Award
which have not become freely tradeable and this Award may, in the
Administrator’s discretion, terminate as of the date of the act giving rise to
such termination.
          ii. For purposes of this Award, “Good Reason” means: (a) a material
reduction or change in Participant’s authority, duties, or responsibilities;
(b) a reduction in Participant’s base salary, unless, pursuant to direction by
the Board, any such reduction is made in concert with and in an amount no
greater than the percentage adjustment mandated as an “across the board”
reduction in base salary for all Company officers; or (c) the Company commits a
material breach of the Participant’s written employment agreement, if any, and
such breach is not cured to the reasonable satisfaction of the Participant
within thirty (30) days from written notice to the Board by the Participant.

 



--------------------------------------------------------------------------------



 



          iii. For purposes of this Award, “Cause” means: (a) failure of
Participant to (i) faithfully, diligently or competently perform the material
duties, requirements and responsibilities of his or her employment as assigned
by the Company’s Chief Executive Officer of Board of Directors, or (ii) take
reasonable direction consistent with his or her position from the Company’s
Chief Executive Officer or Board of Directors; or (b) Failure of Participant to
comply with the material, reasonable policies, regulations and directives of the
Company as in effect from time to time; or (c) Any act or omission on the part
of Participant which constitutes a failure to comply with material provisions of
his or her written employment agreement, if any; or (d) Any act or omission on
the part of Participant which is clearly and materially harmful to the
reputations or businesses of the Company, including, but not limited to,
personal conduct of Participant which is inconsistent with federal and state
laws respecting harassment of, or discrimination against, one or more of the
Company’s employees; or (e) Conviction of Participant of, or a guilty or nolo
contendere plea by Participant with respect to, any crime punishable as a
felony.
          iv. Notwithstanding anything herein to the contrary, if any payments
to be made to the Participant hereunder are subject to the requirements of Code
Section 409A and the Company determines that the Participant is a “specified
employee” as defined in Code Section 409A as of the date of the termination,
such payments shall not be paid or commence earlier than the date that is six
months after the termination. Any payment not made during the six month period
shall be paid on the first day of the seventh month following termination.
          c. Issuance of Shares; Rights as a Shareholder. As to freely tradeable
shares of Common Stock issuable pursuant to this Award, the Company shall cause
such shares to be issued in either book entry or certificate form, at the
Company’s option. As to shares of Common Stock issuable pursuant to this Award
that remain subject to risks of forfeiture, the Company shall cause to be issued
one or more stock certificates representing such shares of Common Stock in the
Participant’s name. The Company shall hold each such certificate until such time
as the risk of forfeiture and other transfer restrictions set forth in this
Agreement have lapsed with respect to the shares represented by the certificate,
or, at the Company’s option, it may initially deliver such certificates to the
Participant, provided that the Participant must return such certificates to the
Company if all or a portion of the shares of Common Stock represented by the
certificate are forfeited as provided herein. The Company may also place a
legend on such certificates describing the risks of forfeiture and other
transfer restrictions set forth in this Agreement and providing for the
cancellation of such certificates if the shares of Common Stock are forfeited as
provided in Paragraph 2(b). Until such risks of forfeiture have lapsed or the
shares subject to this Award have been forfeited pursuant to Paragraph 2(b), the
Participant shall be entitled to vote the shares represented by such stock
certificates and shall receive dividends attributable to such shares of Common
Stock, but the Participant shall not have any other rights as a shareholder with
respect to such shares.
     3. Change of Control.
          a. Acceleration. Notwithstanding anything in the Plan or this
Agreement to the contrary, in the event of the termination of the Participant’s
relationship with the Company in connection with a Change of Control (as defined
below), the risks of forfeiture on this Award shall immediately and fully lapse.

2



--------------------------------------------------------------------------------



 



          b. Change of Control Defined. For purposes of this Paragraph 3, a
“Change of Control” means:
          i. The consummation of any merger, consolidation, exchange, or
reorganization to which the Company is a party if the individuals and entities
who were shareholders of the Company immediately prior to the effective date of
such transaction have, immediately following the effective date of such
transaction, beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of less than fifty percent (50%) of the total combined
voting power of all classes of securities issued by the surviving corporation
for the election of directors of the surviving corporation;
          ii. The shareholders of the Company approve any plan or proposal for
the liquidation of the Company;
          iii. A sale, lease or other transfer of all or substantially all of
the assets of the Company to any person or entity which is not an Affiliate of
the Company; or
          iv. The acquisition, without prior approval by resolution adopted by
the Board, of direct or indirect beneficial ownership (as defined in Rule 13d-3
under the Securities Exchange Act of 1934) of securities of the Company
representing, in the aggregate, fifty percent (50%) or more of the total
combined voting power of all classes of the Company’s then-issued and
outstanding securities by any person or entity or by a group of associated
persons or entities acting in concert; provided, however, that a Change of
Control will not be deemed to occur if such acquisition is initiated by the
Participant or an entity in which the Participant owns fifty percent (50%) or
more of the total combined voting power of all classes of such entity’s
securities, or if the Participant or such entity is a member of the group of
associated persons or entities acting in concert.
          c. Limitation on Change of Control Payments. The Participant shall not
be entitled to receive any Change of Control Payment, as defined below, which
would constitute a “parachute payment” for purposes of Code Section 280G, or any
successor provision, and the regulations thereunder. In the event any Change of
Control Payment payable to the Participant would constitute a “parachute
payment,” the Participant shall have the right to designate those Change of
Control Payments which would be reduced or eliminated so that the Participant
will not receive a “parachute payment.” For purposes of this Paragraph 3(c), a
“Change of Control Payment” shall mean any payment, benefit or transfer of
property in the nature of compensation paid to or for the benefit of the
Participant under any arrangement which is considered contingent on a Change of
Control for purposes of Code Section 280G, including, without limitation, any
and all of the Company’s salary, bonus, incentive, restricted stock, stock
option, equity-based compensation or benefit plans, programs or other
arrangements, and shall include the acceleration of this Award.
     4. Miscellaneous.
          a. Employment. This Agreement shall not confer on the Participant any
right with respect to continuance of employment by the Company, nor will it
interfere in any way with the right of the Company to terminate such employment.
          b. Securities Law Compliance. The Participant may be required by the
Company, as a condition of the effectiveness of this Award, to agree in writing
that all Common Stock subject to this Agreement shall be held, until such time
that such Common Stock is registered or otherwise freely tradable under
applicable state and federal securities laws, for the Participant’s own account
without a view to any further distribution thereof, that the certificates for
such shares shall bear an appropriate legend to that effect and that such shares
will be not transferred or disposed of except in compliance with applicable
state and federal securities laws.

3



--------------------------------------------------------------------------------



 



          c. Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, pursuant and subject to
Section 14 of the Plan and Paragraph 3 hereof, certain changes in the number or
character of the Common Stock of the Company (through sale, merger,
consolidation, exchange, reorganization, divestiture (including a spin-off),
liquidation, recapitalization, stock split, stock dividend or otherwise) shall
result in an adjustment, reduction, or enlargement, as appropriate, in the
number of shares subject to this Award. Any additional shares that are credited
pursuant to such adjustment shall be subject to the same restrictions as are
applicable to the shares with respect to which the adjustment relates.
          d. Shares Reserved. The Company shall at all times during the term of
this Award reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.
          e. Withholding Taxes. To permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that, if necessary, all
applicable federal and state payroll, income or other taxes attributable to this
Award are withheld from any amounts payable by the Company to the Participant.
If the Company is unable to withhold such federal and state taxes, for whatever
reason, the Participant hereby agrees to pay to the Company an amount equal to
the amount the Company would otherwise be required to withhold under federal or
state law prior to the issuance of a certificate for the shares of Common Stock
subject to this Award. Subject to such rules as the Administrator may adopt, the
Administrator may, in its sole discretion, permit the Participant to satisfy
such withholding tax obligations, in whole or in part, by delivering shares of
Common Stock, including shares of Common Stock received pursuant to this Award
for which the risks of forfeiture have lapsed. Such shares shall have a Fair
Market Value equal to the minimum required tax withholding, based on the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to the supplemental income attributable to
this Award. In no event may the Participant deliver shares having a Fair Market
Value in excess of such statutory minimum required tax withholding. The
Participant’s election to deliver shares or to have shares withheld for this
purpose shall be made on or before the date that the amount of tax to be
withheld is determined under applicable tax law. Such election shall be approved
by the Administrator and otherwise comply with such rules as the Administrator
may adopt to assure compliance with Rule 16b-3, or any successor provision, as
then in effect, of the General Rules and Regulations under the Securities
Exchange Act of 1934, if applicable.
          f. Nontransferability. During the lifetime of the Participant, this
Award shall not be transferable, in whole or in part, by the Participant, other
than by will or by the laws of descent and distribution. If the Participant
shall attempt any transfer of this Award prior to such date, such transfer shall
be void and this Award shall terminate.
          g. 2003 Equity Incentive Plan. The Award evidenced by this Agreement
is granted pursuant to the Plan, a copy of which Plan has been made available to
the Participant and is hereby incorporated into this Agreement. This Agreement
is subject to and in all respects limited and conditioned as provided in the
Plan. All defined terms of the Plan shall have the same meaning when used in
this Agreement. The Plan governs this Award and, in the event of any questions
as to the construction of this Agreement or in the event of a conflict between
the Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.
          h. Lockup Period Limitation. The Participant agrees that in the event
the Company advises the Participant that it plans an underwritten public
offering of its Common Stock in compliance with

4



--------------------------------------------------------------------------------



 



the Securities Act of 1933, as amended, and that the underwriter(s) seek(s) to
impose restrictions under which certain shareholders may not sell or contract to
sell or grant any option to buy or otherwise dispose of part or all of their
stock purchase rights of the underlying Common Stock, the Participant hereby
agrees that for a period not to exceed 180 days from the prospectus, the
Participant will not sell or contract to sell or grant an option to buy or
otherwise dispose of this Award or any of the underlying shares of Common Stock
without the prior written consent of the underwriter(s) or its
representative(s).
          i. Blue Sky Limitation. Notwithstanding anything in this Agreement to
the contrary, in the event the Company makes any public offering of its
securities and determines, in its sole discretion, that it is necessary to
reduce the number of issued but unexercised stock purchase rights so as to
comply with any state securities or Blue Sky law limitations with respect
thereto, the Board of Directors of the Company shall have the right to
(i) accelerate the lapse of the risks of forfeiture for this Award, provided
that the Company gives the Participant 15 days’ prior written notice of such
acceleration, or (ii) cancel any portion of this Award or any other award
granted to the Participant pursuant to the Plan which remains subject to risk of
forfeiture prior to or contemporaneously with such public offering. Notice shall
be deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to the Participant at the
address of the Participant on file with the Company.
          j. Stock Legend. The Administrator may require that the certificates
for any shares of Common Stock issued to the Participant (or, in the case of
death, the Participant’s successors) under this Agreement shall bear an
appropriate legend to reflect the restrictions of this Agreement; provided,
however, that failure to so endorse any of such certificates shall not render
invalid or inapplicable any such restrictions.
          k. Scope of Agreement. This Agreement shall be for and inure to the
benefit of the Company and its successors and assigns and the Participant and
any successor or successors of the Participant permitted by Paragraph 4(f)
above.
          l. Arbitration. Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy. If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be a retired state or federal judge or an attorney
who has practiced securities or business litigation for at least ten (10) years.
If the parties cannot agree on an arbitrator within twenty (20) days, any party
may request that the chief judge of the District Court for Hennepin County,
Minnesota select an arbitrator. Arbitration will be conducted pursuant to the
provisions of this Agreement and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement. Limited civil discovery shall be permitted for the
production of documents and taking of depositions. Unresolved discovery disputes
may be brought to the attention of the arbitrator who may dispose of such
dispute. The arbitrator shall have the authority to award any remedy or relief
that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded. The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota.
          m. Accounting Compliance. The Participant agrees that, if a
“transaction” (as defined in Section 14 of the Plan) occurs, and the Participant
is an “affiliate” of the Company or any Affiliate (as defined in applicable
legal and accounting principles) at the time of such transaction, the
Participant will

5



--------------------------------------------------------------------------------



 



comply with all requirements of Rule 145 of the Securities Act of 1933, as
amended, and the requirements of such other legal or accounting principles, and
will execute any documents necessary to ensure such compliance.
          n. Governing Law. This Agreement and all rights and obligations
hereunder shall be construed in accordance with the Plan and governed by the
laws of the State of Minnesota.
[Signature page follows]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first above written.

         
 
  MAKEMUSIC, INC.      
 
       
 
 
 
By:    
 
  Its:    
 
       
 
  PARTICIPANT    
By execution hereof, the
       
Participant acknowledges having
       
received a copy of the Plan.
 
 
   

7